9 N.J. 607 (1952)
89 A.2d 242
ANNE S. REINHARDT, TRADING AS REINHARDT ELECTRIC CO., PLAINTIFF-RESPONDENT,
v.
PASSAIC-CLIFTON NATIONAL BANK AND TRUST COMPANY, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 9, 1952.
Decided June 16, 1952.
Mr. Jerome C. Eisenberg argued the cause for the appellant (Messrs. Anderson, Rugge & Coleman, attorneys; Mr. Israel Spicer, on the brief).
Mr. Edward A. Levy argued the cause for the respondent (Messrs. Levy & Levy, attorneys).
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Jacobs in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING and BRENNAN  5.
For reversal  None.